Case 1:17-cv-06404-BMC-SMG Document 208 Filed 11/16/18 Page 1 of 6 PageID #: 4170


                                                          FILED
                                                       IN CLERKS OFFICE
                                                   US DISTRICT COURT E.D.N.Y.

                                                   ★ NOV 1 6 2018 ★

                                                   BROOKLYN OFFICE




                        CTvjolc^e. 5"kplie/^                        . (c5dI
Case 1:17-cv-06404-BMC-SMG Document 208 Filed 11/16/18 Page 2 of 6 PageID #: 4171
Case 1:17-cv-06404-BMC-SMG Document 208 Filed 11/16/18 Page 3 of 6 PageID #: 4172
Case 1:17-cv-06404-BMC-SMG Document 208 Filed 11/16/18 Page 4 of 6 PageID #: 4173
Case 1:17-cv-06404-BMC-SMG Document 208 Filed 11/16/18 Page 5 of 6 PageID #: 4174
Case 1:17-cv-06404-BMC-SMG Document 208 Filed 11/16/18 Page 6 of 6 PageID #: 4175
